Title: To George Washington from the Board of War, 27 May 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 27. 1779

The Board have recieved the Order of Congress, on the Subject of Baylor’s Regt, enclosed. We have no other Objection to the directing the Horses to be purchased but the excessive Price. It will cost near sixty thousand Pounds Currency to purchase the Numbers of Horses required. Yet on the Consideration, that the Men are provided with every other Article necessary to enable them to take the Field. That the Horse now ordered on the Southern Service particularly will speedily want Relief as the Nature of that Service & the Situation of the Country which is the Scene of Operations is such that many of the Horses will be very soon noneffective—That in Case of Accident to the Lt Dragoons in the Field it will be necessary to have a Supply & in Case of Necessity Horses are not to be immediately had—The Board are of Opinion the dismounted Men of Baylors should notwithstanding the Enormity of the Expence be supplied with Horses. But we will suspend issuing any Order on the Subject until your Opinion is recieved as we wish to avoid putting the States to Expence where not most essentially necessary. We do not think it best to augment the Numbers of the Regiments of Dragoons by further Enlistments, but it should seem absolutely expedient to equip the Men already in the Corps with the Means of rendering Service.
As the dismounted Men of Baylors must wait at least two Months before they can (if it should be judged proper) be furnished with Horses; the Board were of Opinion & gave Directions accordingly to Capt. Jones, that the Men should proceed from Frederick Town to Baltimore where being furnished with Arms they might assist in protecting the Coasts of Chesapeak or guarding the public Stores during the Enemy’s being in that Bay. If the British Troops should leave that Quarter it appears the best Use that could be made of Baylors Men would be to station Part of them at the Head of Elk & Part at Trenton to guard the Stores which are too frequently lost at both those Places, for which also the Board have given Capt. Jones eventual Instructions. We have the Honour to be very respectfully your obedt Servants
Richard PetersBy order
